Citation Nr: 0402334	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  00-00 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection of residuals of rheumatic 
fever to include a heart disease.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from April 1946 to February 
1948, from November 1950 to September 1952, and from January 
1956 to July 1957.

In an October 1957 rating decision, the RO denied the 
veteran's claim for service connection for residuals of 
rheumatic fever, on the basis that no detectable heart 
disease was found on VA examination.  The veteran was 
notified of this decision, and he did not appeal.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 decision of the RO that denied 
service connection for a heart condition (claimed as a 
residuals of rheumatic fever).

The veteran testified at a hearing at the RO before a Hearing 
Officer in April 2000.

In an August 2002 decision, the Board reopened the veteran's 
claim of entitlement to service connection for residuals of 
rheumatic fever.  The case returns to the Board following the 
completion of additional development.

FINDING OF FACT

There is no medical evidence that the veteran currently has 
residuals of rheumatic fever, to include heart disease.


CONCLUSION OF LAW

The veteran does not have present rheumatic fever residuals, 
to include heart disease for which service connection can be 
granted.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. 
§ 3.159(b) (2003).  In a letter dated in April 2001, the RO 
informed the veteran and his representative of what 
information and evidence the VA still needed from the 
veteran; what the VA would do to help with his claim; and 
when and where he should send the information or evidence.  
In addition, the letter informed the veteran that the VA 
would make reasonable efforts to help him obtain medical 
records necessary to support his claim, if he signed forms 
authorizing the VA to request them from the person or agency 
that had them.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  As noted, the 
Board finds that all necessary development has been 
accomplished.  The RO has made reasonable efforts to develop 
the record, in that the service medical records for each 
period of service were obtained and associated with the 
claims folder, and they appear to be intact.  Also, the 
veteran has identified as relevant medical evidence from VA 
Medical Centers.  The record reflects that such records have 
been requested and associated with the claims file.  It does 
not appear that there are any additional pertinent treatment 
records to be requested or obtained.  In April 2000, the 
veteran testified at a hearing before a hearing officer.  The 
RO has regularly undertaken efforts to assist him throughout 
the claims process by obtaining evidence necessary to 
substantiate his claim, to include affording him a 
comprehensive VA examination, which has been associated with 
the claims file.  Neither the veteran nor his representative 
has identified additional relevant evidence that has not 
already been sought and associated with the claims file.  The 
Board does not know of any additional relevant evidence, 
which is available.  

The Board is aware of the holding in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004), wherein the United 
States Court of Appeals for Veterans Claims held that the 
plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires 
that notice to a claimant pursuant to the VCAA be provided 
"at the time" that, or "immediately after", the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 11.  Pelegrini further held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id at 
13.  In the present case, notice was not given the veteran 
prior to the first rating action, as the first rating action 
preceded the implementation of VCAA.

Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision , the claimant would have to file a new 
notice of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  

The Board does not believe that voiding the October 1999 
rating decision is in this veteran's best interests.  Simply 
put, in this case, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer or before a Veterans Law 
Judge at the RO or in Washington, D.C.  He was provided with 
notice of the appropriate law and regulations.  He was 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  Hence, not withstanding 
Pelegrini, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim." Conway v. Principi, 
No. 03-7072 (Fed. Cir. Jan. 7, 2004)  

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant has 
sufficient notice of the type of information needed to 
support said claims and the evidence necessary to complete 
the application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, has been satisfied with 
respect to said issue on appeal.  Accordingly, appellate 
review may proceed without prejudice to the appellant. See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In general, in order to establish service connection for a 
claimed disability the facts must demonstrate that a disease 
or injury resulting in current disability was incurred in 
active military service or, if pre-existing active service, 
was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  Where there is a chronic 
disease shown as such in service or within the presumptive 
period under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Service connection will be rebuttably presumed for certain 
chronic diseases, including organic heart disease, which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2003).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service medical records, pertaining to the veteran's three 
periods of active military service, show that after four 
weeks of active service beginning in May 1946, he became ill 
with rheumatic fever and was hospitalized for a period of 
eight to ten months.  At the time of hospital discharge in 
January 1947 cardiac examination revealed no abnormalities.  
All physical and laboratory findings were normal.  The 
veteran was asymptomatic and completely recovered from the 
attack of rheumatic fever.  The examiner concluded the 
veteran had no active disease or residual valvular heart 
disease.  

Subsequent service records show the veteran underwent a 
number of examinations between 1946 and 1956.  During those 
times his history of rheumatic fever was noted, however there 
were no recurrences, and the rheumatic fever was not 
considered disabling.  The veteran denied any pertinent 
complaints.  The veteran's third and final re-enlistment 
examination in January 1956 reflected a normal heart (thrust, 
size, rhythm, and sounds).  X-rays films of the chest 
revealed no heart pathology.  In June 1957, the veteran 
underwent a Medical Board Survey to evaluate his mental 
state.  No cardiovascular abnormalities were reported.  

During a VA examination in August 1957 the veteran gave a 
history of rheumatic fever.  On examination the heart had 
normal rate, rhythm and sounds.  There was no murmur.  A 
chest X-ray and an electrocardiograph were both normal.  The 
clinical assessment was negative for any detectable heart 
disease.  VA examination in August 1960 was negative for any 
pertinent complaints or findings suggestive of cardiac 
residuals of rheumatic fever, and the chest X-ray was 
negative.  During a January 1969 VA medical examination, an 
apical systolic murmur was heard, but not confirmed, and the 
chest X-ray was normal.  A July 1970 chest X-ray was likewise 
normal.  

The veteran testified at a personal hearing in April 2000 
regarding the onset and severity of his heart disease.  The 
veteran's testimony was to the effect that he was 
hospitalized with rheumatic fever during boot camp.  He 
testified that he takes aspirin daily to thin the blood, but 
that he still gets chest pain because the valve is blocked.

VA outpatient treatment records dated from 1998 to 2003 
reflect that the veteran was seen for a number of ailments 
including coronary artery disease, mild inferoseptal 
ischemia, hypertension, hyperlipidemia and atypical chest 
pain.  

The veteran underwent VA examination in January 2003.  The 
examiner reviewed the claims file and examined the veteran.  
The clinical assessment was history of rheumatic fever but no 
late sequelae of acute rheumatic fever, such as valvular 
heart disease or congestive heart failure.  However, the 
examiner did find that the veteran had atypical chest pain 
with a normal cardiac imaging and echo.  The examiner also 
found the veteran had hypertension and hyperlipidemia, which 
in itself would lead to atherosclerotic heart disease.  

The examiner explained that rheumatic heart disease is the 
most severe sequelae of acute rheumatic fever and usually 
occurs 10-20 years after the original attack.  It is also the 
major cause of acquired valvular disease.  The incident of 
rheumatic heart disease in patients with a history of 
rheumatic fever varies.  The examiner went on to explain that 
valvular damage, manifesting as an organic murmur later in 
life, is likely to occur in almost half of patients with 
evidence of carditis at initial diagnosis.  The mitral valve 
is more commonly involved than is the aortic valve.  Mitral 
stenosis, caused by severe calcification of the mitral valve, 
is the classic finding in rheumatic heart disease and often 
requires surgical correction, especially in the presence of 
left atrial enlargement.  The examiner concluded that given 
this, it is not likely that the veteran's current heart 
disorder is related to the incidence of rheumatic fever noted 
in service or to other disease or injury noted in service and 
it is not likely that the veteran's chronic chest pain is a 
result of the rheumatic fever noted in service or of other 
disease or injury noted in service.  

The Board has carefully reviewed the evidence of record, 
paying closest attention to the evidence pertinent to the 
existence of any heart disease that may be associated with 
rheumatic fever during the veteran's active service or at any 
point in time.  However, while the veteran was treated for 
rheumatic fever inservice, there is no evidence of current 
residuals of rheumatic fever including heart disease.  See 
Clyburn v. West, 12 Vet. App. 296, 301 (1999).  That a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  There is no credible evidence that the in-service 
episode resulted in chronic heart disease.  Rather, service 
medical records showed only acute rheumatic fever without any 
residuals noted at separation.

Moreover, there is no competent medical opinion to indicate 
that the veteran had continuing symptomatology as a result of 
the episode of rheumatic fever during service.  Post service 
the veteran was provided several VA examinations between 1957 
and 1970, none of which revealed any evidence of heart 
disease.  The first documentation of cardiovascular pathology 
was in 1998, more than 40 years after the veteran's discharge 
from military service.  Moreover, the examining physician in 
2003 did not relate the disorders to military service or any 
incident therein.  No additional post-service medical records 
that discuss the etiology of the veteran's heart disease have 
been obtained and associated with the claims folder.

The veteran has not brought forth any medical evidence that 
would either refute the 2003 opinion or suggest a nexus 
between his heart disease and service, and a layman such as 
the veteran is not competent to offer a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The medical 
evidence does not establish that the veteran has residuals of 
rheumatic fever.  While the evidence shows that the veteran 
has ischemia, chest pain and hypertension, there is no 
competent evidence that they are a consequence of rheumatic 
fever in service.  Thus, the Board finds that there is no 
medical basis for holding that the veteran's claimed heart 
disease and rheumatic fever in service are etiologically or 
causally associated and therefore no current evidence of 
disability that can be linked to service. 

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski,  1 Vet. App. 49, 55-57 
(1991).


ORDER

Entitlement to service connection for residuals of rheumatic 
fever is denied.

Entitlement to service connection for a heart disorder 
secondary to rheumatic fever is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



